Per Curiam [Peter F. Campbell v. Tunnicliff]:
The judgment should be modified by .reversing the 9th finding of fact, and by striking out the 1st, 3d, 4th, 5th, 6th and 21st conclusions of law; and by striking out the provisions of the judgment adjudging that the power of attorney to the defendant and the agreement between him and the plaintiff, and any assignment by him of an interest thereunder, were void ab initio. As so modified the judgment is affirmed, without costs.
Present — Clarke, P. J., Laughlin, Smith, Page and Merrell, JJ. Page, J., dissented.
Per Curiam [Thomas A. Campbell v. Tunnicliff]:
The judgment should be modified by reversing the 7th and 8th findings of fact and the 1st, 2d, 3d, 4th, 5th, 6th and 21st conclusions of law; and by striking out the provisions of the judgment adjudging that the power of attorney to the defendant and the agreement between him and the plaintiff, and any assignment by him of an interest thereunder, were void ab initio. As so modified, the judgment is affirmed, without costs.
Present — Clarke, P. J., Laughlin, Smith, Page and Merrell, JJ.; Page, J., dissented.